The opinion of the Court was delivered by
Willard, A. J.
The demurrer admits that the defendant, Run-ion, as County Treasurer of Greenville County, had received certain moneys belonging to said County, and had appropriated them to his own use, — failing to apply them in the manner provided by law. This admission establishes a case of official misconduct that constitutes a breach of the bond given by him as Treasurer with the other defendants as sureties. The question then arises, can the plaintiff, the County of Greenville, maintain an action in its own name upon such bond? The Code (Section 134) provides that “every action may be prosecuted in the name of the real party in interest, except as otherwise provided in Section 136.” The provisions of Section 136 do not prevent the application of the general rule to this case. “The bond of any public officer in this State may at all times be sued on by the public, any corporation or private person aggrieved by any misconduct of any such public officer.” — Gen. Stat., 218, Sec. 11. Is, then, the County of Green-ville a party aggrieved by the official misconduct alleged and admitted; and does it answer the description of persons that may sue therefor? If so, then, by the force of these provisions, the County of Greenville is the real party in interest in an action on the bond by reason of such breach, and, under it, as well as under the general provision of the Code, it may sue in its own name. The capacity of the County as a corporation depends on the following statute provisions : “Said County shall be a body politic and corporate for *4the following purposes: To sue and be sued, purchase and hold for the use of the County personal estate and land lying within its own limits, and to make necessary contracts and do necessary acts in relation to the property and concerns of the County.” — Gen. Slat,, 145, Sec. 36.- The Constitution (Article IX, Sec. 10,) defines the powers of the Counties as to certain subjects, and vests the exercise of these powers in certain County officers by the following provisions: “The qualified electors of each County shall elect three persons for the term of two years, who shall constitute a Board of County Commissioners, which shall have jurisdiction over roads, highways, ferries, bridges, and in all matters relating to taxes, disbursements of money for County purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective Counties.”
This provision as to jurisdiction, relative to taxes and disbursements of money for County purposes, clearly vests in the County, as represented by its proper officers, the County Commissioners, general authority to provide for the care and custody of the moneys derived from taxation and applicable to County purposes. This would clearly include the right to take all necessary and proper steps to secure accountability on the part of the Treasurer, the actual custodian of such funds. The right to maintain an action to compel the Treasurer and his sureties to make good to the County treasury funds of the County lost through the official misconduct of the County Treasurer is essential to the discharge of this duty, and, therefore, clearly implied in the’ grant of jurisdiction. This jurisdiction is lodged, for administrative purposes, in the hands of the County Commissioners, but the substantial interest in demanding its discharge is in the County as a body politic and corporate. The right conferred on the County to sue and to be sued must be deemed and taken as commensurate with the duties and rights conferred upon the Counties bv the Constitution and laws passed under it; it would, therefore, extend to the actions to secure the proper accountability of the County Treasurer prosecuted against these officers and their sureties. The demurrers are properly overruled, and the appeal should be dismissed.
Wright, A. J., concurred.